Citation Nr: 1026329	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-40 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Mr. W.C.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had periods of active service in the U.S. Army from 
August 1973 to December 1973, and from February 1976 to February 
1980.  He also served in the U.S. Air Force from December 1990 to 
May 1991 with subsequent service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  
In pertinent part, this rating decision denied service connection 
for bilateral hearing loss and tinnitus, and reopened the claim 
for service connection for PTSD. 

The Veteran provided testimony to the undersigned Acting Veterans 
Law Judge via videoconference hearing in March 2010.  A copy of 
the transcript has been associated with the file.  The Veteran's 
representative requested that the record be held open for 60 
days.  This period of time has passed, and the claims are ripe 
for adjudication upon the merits.


FINDINGS OF FACT

1.  A hearing loss disability, as defined by VA regulation, is 
not currently present.

2.  The Veteran has tinnitus which is due to an injury that 
occurred while on active duty for training.

3.  The RO denied entitlement to service connection for PTSD in a 
February 2002 rating decision.

4.  Evidence obtained since the February 2002 rating decision 
denying service connection for PTSD is new and relates to an 
unestablished fact necessary to substantiate the claim.

5.  The Veteran has PTSD which is due to a stressor experienced 
during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009). 

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.6, 3.102, 3.303 (2009). 

3.  The February 2002 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1103 (2009).

4.  New and material evidence has been obtained since the 
February 2002 rating decision regarding PTSD and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

5.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Preliminarily, as to the issues of service connection for 
tinnitus and the claim for PTSD, this decision grants service 
connection for both of these disabilities on the merits.  This is 
a full grant of the benefits sought.  Therefore, there is no 
additional duty to discuss the VCAA in regard to these claims.

Regarding the claim for service connection for bilateral hearing 
loss, the Board is aware that the Veteran was not provided a 
letter that specifically addressed this claim.  A February 2004 
VCAA letter addressed the claim of "residuals of head injury 
with tinnitus in the right ear" but did not specifically inform 
the Veteran that the letter addressed bilateral hearing loss.  
Thus, the Veteran was not provided adequate notice regarding this 
claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In the October 2005 statement of the case (SOC), however, the 
Veteran was provided a copy of 38 C.F.R. § 3.385, which defines 
what qualifies as a hearing loss disability for VA purposes.  The 
Board finds this document provided a reasonable person the 
knowledge that the evidence must show that a present disability 
was present in order to substantiate service connection.  No such 
evidence has been presented or identified.  

The Board further notes that the Veteran has not reported 
receiving any private or VA treatment for hearing loss, to 
include undergoing audiometric examination other than during 
military service.  At the hearing in March 2010, the Board 
suggested forms of evidence that might be capable of 
substantiating the Veteran's claims for tinnitus and PTSD.  See 
38 C.F.R. § 3.103(c).  As evidenced by the October 2005 SOC, the 
Veteran had already been placed on notice of the need for 
audiometric test results to establish a current hearing loss 
disability per 38 C.F.R. § 3.385.  Additionally, VA had also 
provided the Veteran audiometric examination in June 2004.  
Accordingly, the Board finds no prejudicial error to the Veteran 
by not further clarifying the hearing loss issue or suggesting 
the submission of evidence which may have been overlooked by the 
claimant.

Overall, the Board finds no useful purpose in remanding this 
claim for further development in light of medical evidence that 
shows no current hearing loss disability for VA purposes.  Thus, 
any existent VCAA notification error, to include failure to 
provide Dingess notice is not prejudicial to this claim.  Neither 
the Veteran nor the representative has asserted such prejudice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Regarding the only claim denied the 
merits, the Veteran was provided a June 2004 VA audiological 
examination.  This examination did not reveal a hearing loss 
disability as defined by VA.  38 C.F.R. § 3.385.  The Veteran has 
not asserted an increased hearing loss since this date and there 
are no additional records of audiometric testing of file.  This 
examination is adequate to address the question on appeal.  
38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Principles of Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

Regulations provide that certain chronic diseases, including an 
organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 3.307, 
3.309.  In order for the presumption to apply, the evidence must 
indicate that the hearing loss became manifest to a compensable 
(10 percent) degree within one year of separation from service.  
See 38 C.F.R. § 3.307.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and 
(d).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).

It follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106.  However, presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Facts:  Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he currently has bilateral hearing loss 
and tinnitus due to an incident while on Reserves, while on 
weekend training.  The Veteran reported he was informed that he 
broke bones in his ear.

An April 1995 line of duty determination reports that the Veteran 
had an injury in January 1995 when his head bumped with a water 
jug being moved by another soldier.  The Commander completing the 
record found that the injury was incurred in the line of duty.  
Service treatment records (STRs) document the Veteran's complaint 
of total loss of hearing in the right ear, headaches, and 
vertigo.  A January 1995 record documents that the Veteran was 
having tinnitus.

Pursuant to the claim on appeal, the Veteran underwent a June 
2004 examination.  The examiner reported the Veteran's noise 
exposure in service.  Tinnitus was noted to be present, and that 
the Veteran reported that he had experienced tinnitus since the 
injury in 1997.  The examiner found that the Veteran currently 
had constant bilateral tinnitus.

The Board reiterates that the record shows that the injury had 
occurred in 1995.  The examiner noted a slight auditory threshold 
elevation at 4000 Hertz in the right ear, but no other hearing 
disability, besides the tinnitus.  The examiner provided a 
negative nexus opinion regarding bilateral hearing loss and 
tinnitus.  Specifically, she opined that the disabilities were 
not due to noise exposure in service.  She did not provide a 
specific opinion regarding whether the Veteran's tinnitus was a 
result of the injury documented in the STRs.

The audiometric testing completed during the examiner showed the 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 25, 25, 20, 25 and 35 in the right ear and 25, 
20, 20, 25 and 25 in the left ear.  Speech recognition scores 
were 94 percent, bilaterally, using the Maryland CNC test.

Other VA treatment records, including records dated in July 2005, 
document that the Veteran indicated bilateral ringing in the ears 
since 2000, after service.  There is also reference to future 
treatment and evaluation, but there is no indication of further 
VA treatment and the Veteran has not identified private medical 
records.

Analysis:  Bilateral Hearing Loss and Tinnitus

Service connection for bilateral hearing loss is not warranted.  
The June 2004 VA examination reveals decreased hearing acuity in 
both ears with audiometric findings and speech recognition scores 
just above the borderline criteria for establishing a hearing 
loss disability under 38 C.F.R. § 3.385.  Quite simply, there is 
no post-service medical evidence of a current hearing loss 
disability under 38 C.F.R. § 3.385 for any time during the appeal 
period.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  See 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
evidentiary requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves).

In so deciding, the Veteran's description of decreased hearing 
acuity is deemed credible and competent evidence in support of 
this claim.  In fact, his decreased hearing acuity is 
corroborated by the June 2004 audiometric examination.  However, 
the Board finds that the June 2004 audiometric examination 
findings regarding the extent and severity of the Veteran's 
decreased hearing acuity greatly outweigh the Veteran's 
subjective reports, as it is a more accurate and objective 
measure of hearing loss which is required to establish a current 
disability under 38 C.F.R. § 3.385.

Overall, based on VA audiology testing by an audiologist, who is 
qualified through education, training, or experience to offer a 
diagnosis, the Board finds that the Veteran's bilateral hearing 
has not been disabling for any time during the appeal period as 
defined under 38 C.F.R. § 3.385.  

However, the Board encourages the Veteran to resubmit an 
application to reopen a claim of service connection for hearing 
loss when and if he obtains audiometric findings that meet the 
criteria of a current disability under 38 C.F.R. § 3.385.

As a chronic and current bilateral hearing loss disability for 
the purpose of VA disability compensation under the regulatory 
standard for hearing loss disability, 38 C.F.R. § 3.385 has not 
been found, the Board must deny this claim on the basis of no 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the absence of competent medical evidence of a current 
diagnosis of a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385, the Board does not reach the question of continuity of 
symptomatology after service, 38 C.F.R. § 3.303(b), or the 
provisions of 38 C.F.R. § 3.303(d), pertaining to an initial 
diagnosis after service. 

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).  Service connection for bilateral hearing loss is 
denied.

Regarding tinnitus, the record shows that the injury occurred in 
the line of duty during Reserve service.  A finding of tinnitus 
is noted at this time.  The Veteran has provided competent 
testimony in support of this claim.  Although there are VA 
treatment records noting onset in 2000, and not at the time of 
the injury, during the VA examination, the Veteran reported, 
essentially, continuity of symptomatology since the injury.  
After review of all the evidence, the Board finds that there is 
sufficient evidence of continuity of symptomatology to support 
the claim.  Although cognizant of the examiner's negative 
opinion, she opined regarding a connection between tinnitus and 
noise exposure, and not the injury in service and tinnitus.  The 
Veteran is competent to provide an opinion that he currently has 
tinnitus.  

This evidence, combined with the credible evidence of continuity 
of symptomatology since the documented injury during reserve 
service, supports the grant of service connection.  The Board 
finds that service connection of tinnitus is warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 
3.303.

New and Material Evidence:  PTSD

In a February 2002 rating decision, the RO denied entitlement to 
service connection for PTSD.  This decision became final.  See 
38 U.S.C.A. § 7105.  In July 2003, the Veteran filed a new claim 
for service connection for PTSD.  The Board notes that the RO 
reopened the Veteran's claim in the rating decision on appeal.  
The Board, however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been received by the veteran or otherwise 
associated with the claims folder since the last final decision 
in February 2002.  At this stage, the credibility of evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2002 rating decision, the RO denied the claim, in 
part, due to an inadequate diagnosis of PTSD.  Pursuant to the 
claim to reopen, the RO obtained a May 2004 VA psychiatric 
examination.  The examiner diagnosed the Veteran as having PTSD.  

The Board first notes that a VA examination is not provided prior 
to new and material evidence having been obtained.  Thus, in this 
case, development has been completed pursuant to the claim being 
reopened by the RO.  Further, the examiner diagnosed PTSD, and 
this was a previously unestablished fact.  Whether the Veteran 
had a sufficient diagnosis of PTSD was at issue.  Thus, the Board 
finds new and material evidence has been received.  This evidence 
is not cumulative or redundant of previously submitted evidence.  
The claim is reopened.

Merits of the Claim:  PTSD

The Veteran asserts that he had PTSD due to stressors incurred 
during active duty in the Persian Gulf War.  Although not in a 
medical position, the personnel records support the Veteran's 
contention that his duties placed him in vicinity of where the 
wounded were treated.  The record of an Air Force Achievement 
Medal reports that the Veteran was assigned to an Aeromedical 
Evacuation Group and that his duties supported the Marine 
Expeditionary Force "in their drive for Kuwait."  The Veteran 
has asserted several stressors, including seeing a burned man in 
the field hospital.  He also reported that there were rocket and 
sniper attacks.

The claims file contains multiple medical records showing a 
diagnosis of PTSD.  In a May 2004 psychiatric examination, the 
examiner wrote that the Veteran met the stressor criteria for a 
diagnosis of PTSD under the DSM-IV.  The examiner wrote that the 
Veteran assisted in transportation of wounded and dead soldiers, 
as well as other traumatic events during his tour of Desert 
Storm.  Relevant diagnosis was delayed PTSD.

In a March 2006 letter, Mr. W.C., who later testified at the 
hearing, provided a letter.  He indicated that the Veteran wrote 
him letters while in the Persian Gulf War, and he could tell that 
the Veteran was having "problems-night mares about casualties 
that happened over there while he was there."

Establishing service connection for PTSD requires:  (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD should 
conform to the DSM IV (Diagnostic and Statistical Manual of 
Mental Disorders).  See 38 C.F.R. §§ 3.304(f); 4.125.

In this case, the Board finds that there is ample evidence of a 
PTSD diagnosis, and there is medical evidence that links this 
diagnosis to the Veteran's asserted stressors during his service 
in the Persian Gulf War.  Regarding credible supporting evidence, 
based on Mr. W.C.'s letter, the Veteran's testimony, and the 
personnel records that tend to support his contentions regarding 
his duties and the types of events he witnessed, the Board finds 
that this criteria is satisfied.  Therefore, the Board finds that 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


